             CASE 0:18-cr-00035-JRT-TNL Document 138 Filed 06/25/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                                                        for the
                                                District of Minnesota

United States of America,
                                           Plaintiff,

v.                                                                Case No. 0:18−cr−00035−JRT−TNL(Dft 1)

Matthew Scott White,

                                           Defendant.

                                                 ARREST WARRANT

To: Any authorized law enforcement officer

     YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested)       Matthew Scott White ,

who is accused of an offense or violation based on the following document filed with the court: ( ) Order of Court
( ) Indictment ( ) Superseding Indictment ( ) Information           ( ) Superseding Information       ( ) Complaint
( ) Probation Violation Petition ( X ) Supervised Release Violation Petition      ( ) Pretrial Violation Petition




This offense is briefly described as follows:
Violation of Supervised Release



Date:                 June 25, 2020
                                                                       Katie R. Thompson, Deputy Clerk

City and state:   Minneapolis, MN
                                                                             Printed name and title

                                                        Return

     This warrant was received on (date)                   , and the person was arrested on (date)

at (city and state)                                                           .


Date:
                                                                          Arresting officer's signature



                                                                            Printed name and title
             CASE 0:18-cr-00035-JRT-TNL Document 138 Filed 06/25/20 Page 2 of 2

                       This second page contains personal identifiers provided for law−enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                    (Not for Public Disclosure)

Name of defendant/offender:       Matthew Scott White
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may stll have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                Weight:
Sex:                                                                     Race:
Hair:                                                                     Eyes:
Scar, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):




Date of last contact with pretrial services or probation officer (if applicable):
